Order entered November 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00963-CR

                         CHRISTOPHER ARIC RADKE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F96-02380-UN

                                            ORDER
         The Court DENIES appellant’s November 5, 2013 motion to supplement the record and

hold briefing schedule in abeyance because (1) appellant’s motion for DNA testing and

supporting documentation filed October 19, 2011 is contained in the clerk’s record that was filed

on October 3, 2013, beginning on page 64; and (2) this Court’s order directing the District Clerk

to transfer records to this case issued on August 2, 2013 is already a part of this Court’s record,

and appellant does not explain why this order needs to be in the clerk’s record.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                      /s/    LANA MYERS
                                                             JUSTICE